Citation Nr: 1637163	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right shoulder osteoarthritis prior to June 10, 2014.

2.  Entitlement to an evaluation in excess of 20 percent for right shoulder osteoarthritis on or after June 10, 2014.  

3.  Entitlement to an evaluation in excess of 10 percent for lumbar spine degenerative disc disease prior to June 10, 2014.

4.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease on or after June 10, 2014.  

5.  Entitlement to service connection for coronary artery disease.  

6.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1980 through September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

During the pendency of the appeal, the RO issued a June 2014 rating decision and supplemental statement of the case (SSOC) increasing the evaluations for the Veteran's right shoulder and lumbar spine disabilities from 10 percent to 20 percent effective from June 10, 2014.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to increased evaluations remain on appeal and have been recharacterized as reflected on the title page.  

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran did submit a TDIU claim, including a September 2012 VA Form 21-8940, during the pendency of the appeal.  However, he later indicated in a statement accompanying his October 2013 substantive appeal that he did not wish to pursue an appeal on the issue of TDIU and limited his appeal to the issues listed above in his substantive appeal.  See 38 U.S.C.A. § 7105(d)(3).  Therefore, the issue of entitlement to TDIU is not on appeal before the Board.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to increased evaluations for the Veteran's right shoulder and lumbar spine disabilities and to service connection for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the July 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal for the issue of entitlement to service connection for a left shoulder disorder.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant withdrew the issue of entitlement to service connection for a left shoulder disorder on the record at the July 2016 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The issue of entitlement to service connection for a left shoulder disorder is dismissed.  


REMAND

During the July 2016 hearing, the Veteran testified that he had recently filed a claim for disability benefits with the Social Security Administration (SSA).  Although the claims file contains SSA records from 2012, the Veteran specifically indicated that he had since filed a new and that he had undergone examinations of his right shoulder and lower back as recently as July 2016.  Therefore, the AOJ should obtain any outstanding SSA records.  

The Board also notes that the Veteran was most recently afforded a VA examination in June 2014 in connection with his claims for increased evaluations.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 4.59 requires that, for purposes of increased rating claims, an examination of a joint must include range of motion testing of both the affected joint and the opposite undamaged joint in active motion, passive motion, weight-bearing, and nonweight-bearing positions.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The examination reports do not include such findings.  Therefore, the Board finds that additional examinations are needed.

Moreover, the Board notes that the Veteran was afforded a VA examination in January 2012 in connection with his claim for service connection for coronary artery disease.  That examiner provided a negative medical nexus opinion based, at least in part, on the Veteran's report of a medical history involving rheumatic fever as a child at his April 1980 entrance examination.  However, the Veteran's April 1980 physical examination at entrance into service detailed a normal heart, lungs, and vascular system.  Therefore, the presumption of soundness applies.  In order to overcome the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's heart disease preexisted his military service and was not aggravated by his military service.  Therefore, an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that second decision was based, and associate them with the claims file.  It should be noted that the Veteran has filed two claims for SSA disability benefits - one in 2012 and another one more recently. See March 2016 hearing testimony. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all additional health care providers who have provided treatment for his right shoulder, lumbar spine, and coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, to include any records from the Madison and Tomah VA Medical Centers for treatment since November 2013.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder osteoarthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right shoulder disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees for the Veteran's right and left shoulders.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also state whether there is any form of ankylosis and indicate whether there is any impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion (false flail joint), and loss of head (flail shoulder).  The examiner should further indicate whether there is any impairment of the clavicle or scapula, such as malunion, nonunion with or without loose motion, or dislocation.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine degenerative disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The AOJ should refer the Veteran's claims file to the January 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's coronary heart disease.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran's current heart disease clearly and unmistakably preexisted his period of active service from April 1980 to September 2006.  In this regard, the examiner should note the history of rheumatic fever at age 4 that the Veteran recalled at his April 1980 entrance examination and the medical history of being told that he had a heart murmur at age 6, as reported in a September 1980 entry in the service treatment records.  The Veteran repeated that he had a history of a heart murmur in February 1991 and June 1991.  The Veteran further indicated that his medical history included a heart murmur on a health questionnaire for dental treatment in June 1988, April 1990, and April 1991.  
  
If the Veteran's coronary artery disease clearly and unmistakably preexisted his military service, the examiner should state whether the disorder worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  

If coronary artery disease did not preexist service, the examiner should state whether it is at least as likely as not that that the disorder is related to the Veteran's military service.  In this regard, the examiner should note the Veteran's report of chest pain as part of his medical history at an April 1985 routine examination, heart trouble as part of his medical history at a June 1991 examination, January 2005 treatment for chest pain, a report of chest pain as part of his medical history at a February 2005 over-40 physical examination, and a report of chest pain as part of his medical history at his May 2006 retirement examination.  The examiner should further review the in-service chest X-rays and electrocardiograms in the service treatment records.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


